Attachment to Advisory Action
The Amendment filed After Final June 17, 2022 will not be entered.  The amendments do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.  
Applicants submit Aaltonen fails to disclose or suggest a thermally treated casein concentrate exhibiting a fully inactivated plasmin activity.
Here, the data in Table 4 of Aaltonen et al. clearly shows a decrease in plasmin activity from before pasteurization to after pasteurization at a temperature of 95°C for 15s. Therefore, given Aaltonen et al. disclose that pasteurization of the concentrated casein material results in decreased plasmin activity, the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the temperature and time protocol for the pasteurization step to obtain a desired level of inactivation while maintaining the nutritional and sensory properties of the concentrated casein material.
	Applicants note “[t]he Office refers to Table 4 of Aaltonen and concludes that plasmin activity is reduced in the concentrated casein material after pasteurization at 95ºC for 15 seconds.”  Applicants assert “[t]his is incorrect.”  Applicants that Aaltonen interprets the results set forth in Table 4 as follows: “Pasteurization of retentate did not affect PL (plasmin) activity, as no statistically significant difference between the activities before and after pasteurization were observed.” 
	While Aaltonen does not report a statistically significant difference, the data clearly shows a trend wherein plasmin activity decreases from before pasteurization to after pasteurization.  Given the data in Table 4, the person of ordinary skill in the art would consider modifying the pasteurization process to decrease or eliminate plasmin activity.  
	Applicants submit “Aaltonen does not suggest producing a milk beverage by combining a thermally treated casein faction [sic] with a whey protein faction [sic], as well as with milk minerals and lactose fractions.”
	Here, the Examiner does not apply Aaltonen et al. to teach the limitations of claim 21, directed to a method of producing a milk-based product.   
	Applicants submit “Lindquist does not give any specifics as to the time of thermal treatment of its casein concentrate, and does not speculate in any manner the activity of plasmin in the casein concentrate nor in the described milk product.”
	 In this case, while Lindquist is silent with respect to plasmin activity, the reference disclose a method wherein the retentate (major fraction of casein, i.e., casein concentrate) is sterilized by heating to a temperature between 120º and 165ºC.  
van Asselt et al. teach a process of thermally treating milk products wherein the milk products are fresh tasting and enzymatically stable (i.e. plasmin inactivated) (p. 531-531/Introduction).  van Asselt et al. teach that the heat load for currently applied UHT-treatments of milk can be reduced (p. 537/4. Conclusions).  Specifically van Asselt et al. disclose a heat treatment of 80ºC for 300 s does not influence the taste in a negative way and is sufficient to decrease the amount of active plasmin to 1% of the initial level in the milk product (p. 534/3.1 Standard kinetics of plasmin inactivation).
Lindquist and van Asselt et al. are combinable because they are concerned with the same field of endeavor, processing, including heat treatment, of milk products.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have applied a thermal process, as taught by van Asselt et al, as an alternative to the sterilization step disclosed by Lindquist to produce a product that does not impact the taste in a negative way but is sufficient to fully inactivate the plasmin activity.    
Given Lindquist disclose aseptically packaging the consumer milk product, the person of ordinary skill in the art would have known how to select an appropriate aseptic process, including UHT, pasteurization, thermisation or heat treatment to arrive at the present invention.  The skilled artisan would have adjusted the temperature and times associated with a given aseptic processing method to obtain a product with the desired plasmin inactivation while maintaining the nutritive and sensory properties of the product.   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759